                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                 CRIMINAL ACTION NO. 5:18-CR-00029-KDB-DCK-1


 UNITED STATES OF AMERICA,


    v.                                                        ORDER

 EDDIE BRIAN BECKHAM

                Defendant.


         THIS MATTER is before the Court on Defendant Eddie Brian Beckham’s pro se motion

for compassionate release based on the COVID-19 pandemic under 18 U.S.C. § 3582(c)(1), and

the First Step Act of 2018. (Doc. No. 40). The Government opposes the motion. (Doc. No. 43).

Because Defendant has not met his burden to establish that a sentencing reduction is warranted

under 18 U.S.C. § 3582(c), the Court will deny his motion.

                                     I.   BACKGROUND

   Between 2016 and 2018, Defendant conspired with others to distribute methamphetamine in

Alexander County, North Carolina. (Doc. No. 29, ¶¶ 6-7, 9-13). One of Defendant’s buyers

estimated that he purchased ½ ounce of crystal methamphetamine from Defendant every day

between April and August 2016. Id. Said buyer stated that Defendant would keep approximately

one pound (approximately 455 grams) of crystal methamphetamine in his residence and that he

saw Defendant with a pound of methamphetamine five different times and confirmed that these

were five different pounds and not the same pound each time (thus, it totaled 2.2 or more

kilograms). Id. Additionally, said buyer stated that Defendant was re-upping every two weeks and

once was in debt twenty thousand dollars after he re-upped. Id. In May of 2018, law enforcement



         Case 5:18-cr-00029-KDB-DCK Document 46 Filed 01/25/21 Page 1 of 7
conducted a “take-down” of the targets of the investigation and upon arresting Defendant, they

found approximately $32,254 and three firearms. Id. ¶ 15. It was noted that at $20,000 per

kilogram for methamphetamine, the money seized is the equivalent of 1.6 kilograms.              Id.

Furthermore, at the time Defendant committed his offense, he had previously been convicted in

state court of possession with intent to manufacture, sell and deliver methamphetamine. Id. ¶ 38.

On December 3, 2018, Defendant was sentenced to 120 months imprisonment followed by five

years of supervised release. (Doc. No. 34, at 2, 3).

   Defendant is a 55-year-old male serving his prison sentence at FCI Williamsburg in South

Carolina. His current projected release date is December 6, 2026. This Court denied Defendant’s

previous motion without prejudice to a renewed motion properly supported by evidence and after

exhaustion of his administrative remedies. (Doc. No. 39). Defendant bases his current motion

again on the threat posed by the COVID-19 pandemic and states that he suffers from Type 2

diabetes, hyperlipidemia, high cholesterol, obesity, hypertension, high blood pressure, acid reflux

and heart problems which place him at a greater risk of death from COVID-19 complications.

(Doc. No. 40, at 3). The Government responded to Defendant’s current motion on January 20,

2021, opposing Defendant’s request and asking the Court to deny his motion. (Doc. No. 43).

                                   II.   LEGAL STANDARD

   By statute, a court “may not modify a term of imprisonment once it has been imposed.” 18

U.S.C. § 3582(c). One of the exceptions to this general rule is a motion for compassionate release.

The compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act,

now provides in pertinent part:

       (c) Modification of an imposed term of imprisonment.—The Court may not
       modify a term of imprisonment once it has been imposed except that—

         (1) in any case—




      Case 5:18-cr-00029-KDB-DCK Document 46 Filed 01/25/21 Page 2 of 7
           (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
           motion of the defendant after the defendant has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a
           motion on the defendant’s behalf or the lapse of 30 days from the receipt of
           such a request by the warden of the defendant’s facility, whichever is earlier,
           may reduce the term of imprisonment (and may impose a term of probation or
           supervised release with or without conditions that does not exceed the unserved
           portion of the original term of imprisonment), after considering the factors set
           forth in section 3553(a) to the extent that they are applicable, if it finds that—

             (i) extraordinary and compelling reasons warrant such a reduction

             ...

             and that such a reduction is consistent with applicable policy statements
             issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c).

       While the statute references an applicable policy statement, there is as of now no applicable

policy statement governing compassionate release motions filed by defendants. United States v.

McCoy, 981 F.3d 271, 284 (4th Cir. 2020). As a result, district courts are empowered to consider

any extraordinary and compelling reason for release that a defendant might raise. Id.

       Thus, to succeed on a motion for compassionate release under 18 U.S.C. § 3582(c), a

defendant must first exhaust his administrative remedies as described by the statute. Once the

defendant has exhausted his remedies, the court determines whether extraordinary and compelling

reasons warrant a reduction and considers the relevant sentencing factors under § 3553(a) to

determine if an individualized application of those factors support compassionate release. A

defendant seeking compassionate release has the burden of establishing that such relief is

warranted. See, e.g., United States v. Ebbers, 432 F. Supp. 3d 421, 426 (S.D.N.Y. 2020); United

States v. Heromin, No. 8:11-cr-550-T-33SPF, 2019 WL 2411311, at *2 (M.D. Fla. June 7, 2019).




      Case 5:18-cr-00029-KDB-DCK Document 46 Filed 01/25/21 Page 3 of 7
                                      III.    DISCUSSION

   A. Exhaustion of Administrative Remedies

   A prisoner may bring a motion for compassionate release before the court only if he “has fully

exhausted all administrative rights to appeal a failure” of the BOP to bring a motion on his behalf

or if 30 days have passed since the warden received his request, “whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A). Courts are split over whether the exhaustion requirement is jurisdictional or is a

“case processing” rule that can be waived. Compare United States v. Brown, No. CR 12-20066-

37-KHV, 2020 WL 1935053, at *1 (D. Kan. Apr. 22, 2020) (“The requirement to exhaust

administrative remedies or wait 30 days after the warden receives a request is jurisdictional.”) with

United States v. Alam, -- F.3d --, No. 20-1298, 2020 WL 2845694, at *2 (6th Cir. June 2, 2020)

(holding the administrative exhaustion requirement is non-jurisdictional). The majority view is

that the exhaustion requirement is a non-jurisdictional requirement that can be waived. See, e.g.,

United States v. Smith, No. 12 Cr. 133 (JFK), 2020 WL 1849748, at *2-3 (S.D.N.Y. Apr. 13, 2020)

(collecting cases).

   If the rule is not jurisdictional, then it can be waived, forfeited, or abandoned, and is otherwise

subject to exceptions. See United States v. Zekerman, 16 Cr. 194 (AT), 2020 WL 1659880, at *3

(S.D.N.Y. Apr. 3, 2020); United States v. Russo, No. 16-cr-441 (LJL), 2020 WL 1862294, at *5

(S.D.N.Y. Apr. 14, 2020). Such an exception may include where the exhaustion requirement would

be futile. See, e.g., Zukerman, 2020 WL 1659880, at *3 (S.D.N.Y. Apr. 3, 2020); United States v.

Colvin, No. 3:19cr179 (JBA), 2020 WL 1613943, at *2 (D. Conn. Apr. 2, 2020) (“[I]n light of the

urgency of Defendant’s request, the likelihood that she cannot exhaust her administrative appeals

during her remaining eleven days of imprisonment, and the potential for serious health

consequences, the [c]ourt waives the exhaustion requirement of Section 3582(c)(1)(A).”).




       Case 5:18-cr-00029-KDB-DCK Document 46 Filed 01/25/21 Page 4 of 7
    Defendant’s previous motion for compassionate release was denied without prejudice to a

renewed motion properly supported by evidence and after exhaustion of his administrative

remedies. (Doc. No. 39). Subsequently to being denied by the warden, Defendant filed an

administrative appeal dated August 24, 2020 with the Regional Office. (Doc. No. 41, Exhibit 4,

at 4-5). Not hearing back from the Regional Office, the Defendant filed an appeal with the Central

Office which was received on November 18, 2020 and denied on December 1, 2020.1 Given these

efforts by Defendant and the lack of response by the Regional Office, the Court will deem the

administrative exhaustion requirement fulfilled and will proceed to address the merits of

Defendant’s motion.

    B. Extraordinary and Compelling Reasons

    Defendant asserts that his vulnerability to COVID-19 is an extraordinary and compelling

reason for an immediate reduction in his sentence. Defendant’s BOP medical records reflect that

he is obese (he weighs 343 pounds with a body mass index of 40 or higher), and suffers from Type

2 diabetes, hypertension, and hyperlipidemia, which includes several risk factors the CDC has

identified as increasing an individual’s risk of severe illness from COVID-19.2 (Doc. No. 43,

Exhibit 2). Defendant was seen by a cardiologist on January 6, 2021 and received new medication

orders. Id. at 1. Despite evidence showing that Defendant’s medical issues are being monitored

and treated by medical professionals at FCI Williamsburg, the Government consents that he has

established “extraordinary and compelling reasons” in support of his motion for compassionate

release. The Court will not create a dispute where there is not one and will assume that Defendant

has shown “extraordinary and compelling reasons” for compassionate release.


1
 Defendant waited more than 80 days to hear from the Regional Office before filing an appeal with the Central Office.
2
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medicalconditions.html?CDC_AA_refVal=https%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-
extra-precautions%2Fgroups-at-higher-risk.html.



        Case 5:18-cr-00029-KDB-DCK Document 46 Filed 01/25/21 Page 5 of 7
   C. Section 3553(a) Factors

   At Defendant’s sentencing, the Court considered each of the Section 3553(a) factors and

determined that Defendant’s conduct warranted a custodial sentence. In determining whether a

reduced sentence is appropriate, the Court must again undertake such an analysis to determine that

Defendant’s sentence is “sufficient, but not greater than necessary,” to achieve the goals of

sentencing. 18 U.S.C. § 3553(a). The Section 3553(a) factors include: (1) “the nature and

circumstances of the offense and the history and characteristics of the defendant”; (2) “the need

for the sentence imposed”; (3) “the kinds of sentences available”; (4) the sentencing guidelines;

(5) “any pertinent policy statement”; (6) “the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct”; and (7)

“the need to provide restitution to any victims of the offense.” Id.

   The Government argues that Defendant’s motion for compassionate release should be denied

because he poses a danger to public safety. The Court agrees. Defendant is serving a federal

prison sentence for trafficking significant amounts of methamphetamine. The impact distributing

large amounts of narcotics has on a local community is significant and profound. The Defendant

also maintained possession of several firearms as part of his drug-trafficking scheme. Thus, the

danger of Defendant’s conduct was even more pronounced by the potentially deadly combination

of drugs and firearms. See United States v. Manigan, 592 F.3d 621, 630 (4th Cir. 2010) (“[D]rugs

and guns form a lethal combination that can lead to violence[.]”) (internal quotations and citations

omitted).

   Furthermore, at the time he committed his offense, Defendant had previously been convicted

in state court of possession with intent to manufacture, sell and deliver methamphetamine.

Apparently undeterred by his prior state conviction, Defendant continued to participate in activities




       Case 5:18-cr-00029-KDB-DCK Document 46 Filed 01/25/21 Page 6 of 7
that led to his federal conviction. The nature and circumstances of Defendant’s actions are clearly

and accurately addressed in the Court’s original sentence of 120 months of imprisonment. The

sentence imposed reflected the seriousness of the offense, promoted respect for the law, and

provided a just punishment for the crimes. Having only served about 31% of his sentence, to

release the Defendant now would be contradictory to the Section 3553(a) factors. Given the

totality of the circumstances, the Section 3553(a) factors weigh against a sentence reduction in

Defendant’s case.

                                          IV.     ORDER

   For these reasons, Defendant’s pro se motion for compassionate release under 18 U.S.C. §

3582(c)(1),” (Doc. No. 40), is DENIED.

       SO ORDERED.



                                Signed: January 25, 2021




      Case 5:18-cr-00029-KDB-DCK Document 46 Filed 01/25/21 Page 7 of 7
